Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claims 10 and11 are objected to because of the following informalities:  there is no claim 9.  Therefore, claim 10 is renumbered to be claim 9 and claim 11 is renumbered to be claim 10.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In this case, there is no support in specification to indicate that “the additive particle is selected from the group consisting of granular sodium bentonite and a binder” and “the additive particle is granular sodium bentonite”.   It is noted that paragraph [0015] of the specification only indicates the “additive particle” is “powdered activated carbon “PAC””.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Since there is no support in the specification regarding the limitations of claims 3 and 4, it is unclear what are being claimed.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Drief et al. (US 2012/0260860).
For claim 1, Drief et al. disclose a method of making a clumping animal litter comprising: a) forming composite particles by an agglomeration process, wherein the composite particles are comprised of a filler material (equivalent to “limestone” as disclosed in claims 6 and 12 of Drief et al.) and sodium bentonite, and wherein the sodium bentonite comprises from about 20% to about 50% by weight of the composite particles (see [0029]); and b) combining the composite particles with at least one additive particle (equivalent to “guar gum” as disclosed in [0011] and [0012]).  
However, Drief et al. lack to mention wherein the filler material comprises from about 50% to about 80% by weight of the composite particles.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Drief et al. so as to include the filler material in an amount from about 50% to about 80% by weight of the composite particles, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Also, since applicant did not provide a reason and/or showing any criticality as to why the filler material has to be in a specific range ([0030] of the specification, Applicant stated that the filler material can be at various “preferably” ranges, it is believe that through trial and error during the testing procedure that one comes up with these ranges to meet the design criteria for improving the overall cost of manufacturing.
For claim 2, Drief et al. as modified disclose wherein the animal litter has a clump strength of at least 90% as measured by the Clump Strength Test Method (see [0011] and [0033]).
For claim 3, as described above, Drief et al. as modified disclose most of the claimed invention except for the use of specific material such as granular sodium bentonite and a binder.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the teaching of Drief et al. as modified so as to include the use of granular sodium bentonite and a binder, since using another type of material is considered as a matter of design choice depended on its suitability for the intended use and/or the availability of the material, wherein no stated problem is solved or any new or unexpected result achieved, since it appears that the invention would perform equally well with the type of material used in Drief et al. as modified.  
For claim 4, as described above, Drief et al. as modified disclose most of the claimed invention except for the use of specific material such as granular sodium bentonite.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the teaching of Drief et al. as modified so as to include the use of granular sodium bentonite, since using another type of material is considered as a matter of design choice depended on its suitability for the intended use and/or the availability of the material, wherein no stated problem is solved or any new or unexpected result achieved, since it appears that the invention would perform equally well with the type of material used in Drief et al. as modified.  
For claim 5, Drief et al. as modified disclose wherein the composite particles further comprise powdered activated carbon (see [0011] and [0012]).
For claim 6, Drief et al. as modified disclose wherein the filler material is selected from the group consisting of limestone (see claims 6 and 12 of Drief et al.), dolomite, calcite, calcium carbonates, sand, shale, gravel, and slate.
For claim 7, Drief et al. as modified disclose wherein the filler material is limestone (see claims 6 and 12 of Drief et al.).
For claim 8, Drief et al. as modified disclose wherein the composite particles have a bulk density greater than 60 1b/ft’ (see Table 3).
For claim 9, as described above, Drief et al. as modified disclose most of the claimed invention except for mentioning wherein the composite particles have a mean particle size from 0.4 mm to 2 mm.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Drief et al. as modified so as to include the composite particles have a mean particle size from 0.4 mm to 2 mm, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Also, since applicant did not provide a reason and/or showing any criticality as to why the mean particle size has to be from 0.4 mm to 2 mm, it is believed that through trial and error during the testing procedure that one comes up with a desirable mean particle size to meet the design criteria for forming a potent animal litter.
For claim 10, as described above, Drief et al. as modified disclose most of the claimed invention except for mentioning the filler material has a mean particle size of 0.5 mm or less or the sodium bentonite has a mean particle size of 0.25 mm or less.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Drief et al. as modified so as to include the filler material has a mean particle size of 0.5 mm or less or the sodium bentonite has a mean particle size of 0.25 mm or less, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Also, since applicant did not provide a reason and/or showing any criticality as to why the mean particle size of the filler material has to be of 0.5 mm or less or the mean particle size of the sodium bentonite has to be of 0.25 mm or less, it is believed that through trial and error during the testing procedure that one comes up with a desirable mean particle size to meet the design criteria for forming a potent animal litter.
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	Claims 1-11 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U. S. Patent No. 10,383,308 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.  
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: “an animal litter comprising: composite particles of a filler material and sodium bentonite, the filler material and sodium bentonite being agglomerated together into the composite particles.
	Claims 1-11 are rejected on the ground of nonstatutory double patenting over claims 1-16 of U. S. Patent No. 11,076,576 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: “an animal litter comprising: composite particles of a filler material and sodium bentonite, the filler material and sodium bentonite being agglomerated together into the composite particles.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.
Conclusion
	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	The prior art Winkleman et al. (US 8733288) teaches an animal litter having bentonite powder and filler.
	The prior art Greene et al. (US 8584617) teaches an animal litter having sodium bentonite powder and binder.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRINH T NGUYEN/         Primary Examiner, Art Unit 3644